
	
		I
		110th CONGRESS
		2d Session
		H. R. 5437
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Ross (for himself
			 and Mr. Nunes) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Science and
			 Technology, Oversight and
			 Government Reform, Armed
			 Services, Agriculture,
			 Natural Resources, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote alternative and renewable fuels, domestic
		  energy production, conservation, and efficiency, to increase American energy
		  independence, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American-Made Energy Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Tax incentives for alternative energy and
				conservation
					Subtitle A—Alternative energy
					Sec. 101. Credit for investment in cellulosic biomass ethanol
				projects.
					Sec. 102. Investment tax credit for investments in nuclear
				power facilities.
					Sec. 103. Expansion of special allowance to cellulosic biomass
				alcohol fuel plant property.
					Subtitle B—Electricity and renewables
					Sec. 111. Extension and modification of energy investment tax
				credit.
					Sec. 112. Credit rate parity for all renewable resources under
				electricity production credit.
					Sec. 113. Extension of credit for producing electricity from
				certain renewable resources.
					Sec. 114. Expansion of credit for electricity produced from
				agricultural livestock waste nutrients.
					Sec. 115. Credit for installation of wind energy property
				including by rural homeowners, farmers, ranchers, and small
				businesses.
					Sec. 116. 3-year accelerated depreciation period for wind
				energy property.
					Sec. 117. Repeal of dollar limitation and allowance against
				alternative minimum tax for residential solar and fuel cell property
				credit.
					Sec. 118. New clean renewable energy bonds.
					Sec. 119. Extension and modification of credit for residential
				energy efficient property.
					Subtitle C—Coal-to-liquid fuel
					Sec. 121. Extension of alternative fuel credit for fuel derived
				from coal.
					Subtitle D—Energy efficiency
					Sec. 131. Extension of new energy efficient home
				credit.
					Sec. 132. Modification and extension of energy efficient
				commercial buildings deduction.
					Subtitle E—Alternative vehicle fuels
					Sec. 141. Consumer credit for purchase of flexible fuel motor
				vehicle.
					Sec. 142. Repeal of prohibition on procurement and acquisition
				of alternative fuels.
					Subtitle F—Biofuel production
					Sec. 151. Extension and modification of credits for biodiesel
				and renewable diesel.
					Subtitle G—Oil and gas provisions
					Sec. 161. Expensing for crude oil refineries.
					Sec. 162. Extension of suspension of taxable income limit on
				percentage depletion for oil and natural gas produced from marginal
				properties.
					Sec. 163. Increase in depletion rate for marginal oil or gas
				production.
					Sec. 164. Suspension of taxable income limitation on percentage
				depletion.
					Sec. 165. Study on fair and transparent fuel
				pricing.
					Subtitle H—Carbon capture and sequestration
					Sec. 171. Expansion and modification of advanced coal project
				investment credit.
					Title II—American-Made Energy Trust Fund
					Sec. 201. Establishment of American-Made Energy Trust
				Fund.
					Title III—Development of oil and gas resources of the Coastal
				Plain of Alaska
					Sec. 301. Definitions.
					Sec. 302. Leasing program for lands within the Coastal
				Plain.
					Sec. 303. Lease sales.
					Sec. 304. Grant of leases by the Secretary.
					Sec. 305. Lease terms and conditions.
					Sec. 306. Coastal plain environmental protection.
					Sec. 307. Expedited judicial review.
					Sec. 308. Federal and State distribution of
				revenues.
					Sec. 309. Rights-of-way across the Coastal Plain.
					Sec. 310. Conveyance.
					Sec. 311. Local government impact aid and community service
				assistance.
					Title IV—Coal-to-Liquid Fuel Promotion
					Sec. 401. Strategic Petroleum Reserve.
					Sec. 402. Procurement of unconventional fuels by the Department
				of Defense.
					Sec. 403. Government auction of long term put option contracts
				on coal-to-liquid fuel produced by qualified coal-to-liquid
				facilities.
					Sec. 404. Definitions.
					Title V—Biofuel Program
					Sec. 501. Grants for cellulosic ethanol production.
					Sec. 502. Loan guarantees for biorefineries and biofuel
				production plants.
					Sec. 503. Biomass Research and Development Act of
				2000.
					Sec. 504. Forest bioenergy research program.
					Sec. 505. Early action renewable fuel marketing.
					Title VI—Alternative Vehicle Fuels
					Sec. 601. Credit for plug-in hybrid vehicles.
					Sec. 602. Use of credits.
					Title VII—Offshore oil and gas leasing
					Sec. 701. Termination of prohibitions on expenditures for, and
				withdrawals from, offshore leasing.
					Sec. 702. Outer Continental Shelf leasing program.
					Sec. 703. Sharing of revenues.
					Title VIII—Increasing nuclear generated electric
				energy
					Sec. 801. Increasing nuclear generated electric
				energy.
				
			ITax
			 incentives for alternative energy and conservation
			AAlternative
			 energy
				101.Credit for
			 investment in cellulosic biomass ethanol projects
					(a)Qualifying
			 cellulosic biomass ethanol project investment
						(1)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
							
								48C.Qualifying
				cellulosic biomass ethanol project credit
									(a)In
				generalFor purposes of section 46, the qualifying cellulosic
				biomass ethanol project credit for any taxable year is an amount equal to 50
				percent of the qualified investment for such taxable year.
									(b)Dollar
				limitationThe amount of the credit determined under this section
				for any taxable year shall not exceed $100,000,000.
									(c)Qualified
				investmentFor purposes of subsection (a), the qualified
				investment for any taxable year is the basis of property placed in service by
				the taxpayer during the taxable year which is part of a qualifying cellulosic
				biomass ethanol project—
										(1)(A)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(B)which is acquired by the taxpayer if
				the original use of such property commences with the taxpayer, and
											(2)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(d)Qualifying
				cellulosic biomass ethanol projectFor purposes of this section,
				the term qualifying cellulosic biomass ethanol project means any
				domestic project which produces not less than 5,000,000 gallons of ethanol per
				year by enzymatic hydrolysis of any lignocellulosic or hemicellulosic feedstock
				that is available on a renewable or recurring basis, including agricultural
				residues, agricultural fibers, dedicated energy crops, grasses, plants, and
				wood and wood residues.
									(e)Qualifying
				cellulosic biomass ethanol project program
										(1)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a qualifying cellulosic biomass ethanol project program
				to consider and award certifications for qualified investment eligible for
				credits under this section to qualifying cellulosic biomass ethanol project
				sponsors under this section. The total amounts of credit that may be allocated
				under this program shall not exceed $2,000,000,000.
										(2)Selection
				criteriaThe Secretary shall not make a competitive certification
				award for qualified investment for credit eligibility under this section unless
				the recipient has documented to the satisfaction of the Secretary that—
											(A)the proposal of
				the award recipient is financially viable,
											(B)the recipient will
				provide sufficient information to the Secretary for the Secretary to ensure
				that the qualified investment is spent efficiently and effectively,
											(C)the award
				recipient’s project team is competent in the planning and construction of
				cellulosic biomass ethanol facilities, and
											(D)the award
				recipient has met other criteria established and published by the
				Secretary.
											(3)Period of
				certificationThe Secretary may issue the certifications
				described in paragraph (1) during the 10-year period beginning on October 1,
				2008.
										(f)Denial of double
				benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
									.
						(b)Conforming
			 amendments
						(1)Section 46 of such
			 Code is amended by striking and at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(5)the qualifying
				cellulosic biomass ethanol project
				credit.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
							
								
									Sec. 48C. Qualifying cellulosic biomass
				ethanol
				project.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to qualified
			 investment made after the date of the enactment of this Act.
					102.Investment tax
			 credit for investments in nuclear power facilities
					(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended by—
						(1)striking
			 and at the end of paragraph (4);
						(2)striking the
			 period at the end of paragraph (5) and inserting , and;
			 and
						(3)inserting after
			 paragraph (5) the following new paragraph:
							
								(6)the nuclear power
				facility construction
				credit.
								.
						(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of such Code, as amended by this Act, is amended by inserting
			 after section 48C the following new section:
						
							48D.Nuclear power
				facility construction credit
								(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 20 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
								(b)When expenditures
				taken into account
									(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
									(2)Coordination with
				subsection (c)The amount which would (but for this paragraph) be
				taken into account under paragraph (1) with respect to any qualified nuclear
				power facility shall be reduced (but not below zero) by any amount of qualified
				nuclear power facility expenditures taken into account under subsection (c) by
				the taxpayer or a predecessor of the taxpayer (or, in the case of a sale and
				leaseback described in section 50(a)(2)(C), by the lessee), to the extent any
				amount so taken into account has not been required to be recaptured under
				section 50(a).
									(c)Progress
				expenditures
									(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures—
										(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such
				facility.
										(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
										(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1)—
										(A)Component parts,
				etcProperty which is not self-constructed property and which is
				to be a component part of, or is otherwise to be included in, any facility to
				which this subsection applies shall be taken into account in accordance with
				paragraph (1)(B).
										(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
										(C)Limitation for
				facilities or components which are not self-constructed
											(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
											(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed—
												(I)if the amount which (but for clause (i))
				would have been taken into account under paragraph (1)(B) for the taxable year
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year,
				and
												(II)if the limitation
				of clause (i) for the taxable year exceeds the amount taken into account under
				paragraph (1)(B), then the amount of such excess shall increase the limitation
				of clause (i) for the succeeding taxable year.
												(D)Determination of
				percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
										(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
										(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
											(i)the taxable year
				in which the facility is placed in service, or
											(ii)the first taxable
				year for which recapture is required under section 50(a)(2) with respect to
				such facility, or for any taxable year thereafter.
											(3)Self-constructedFor
				purposes of this subsection—
										(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the taxpayer.
										(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
										(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
									(d)National
				limitation on amount of investments designatedSubsection (a) shall not apply to the
				extent that the aggregate nuclear power facility construction credit allowed
				under such subsection exceeds $2,000,000,000.
								(e)Definitions and
				special rulesFor purposes of this section—
									(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear power facility (as defined in section
				45J), the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
									(2)Qualified
				nuclear power facility expenditures
										(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
											(i)with respect to a
				qualified nuclear power facility,
											(ii)for which
				depreciation is allowable under section 168, and
											(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
											(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2008, unless such expenditures constitute less than 20 percent of the total
				qualified nuclear power facility expenditures (determined without regard to
				this subparagraph) for the qualified nuclear power facility.
										(3)Delays and
				suspension of construction
										(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
											(i)the
				date on which the taxpayer decides to terminate construction of the facility,
				or
											(ii)the last day of
				any 24 month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
											(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
										(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
											(i)the date work is
				subsequently resumed shall be treated as the date that construction began for
				purposes of paragraph (1), and
											(ii)if the facility
				is a qualified nuclear power facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the
				facility.
											.
					(c)Provisions
			 relating to credit recapture
						(1)Progress
			 expenditure recapture rules
							(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of such Code is
			 amended to read as follows:
								
									(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48D(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
									.
							(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
								(i)inserting
			 or paragraph (2) of section 48D(b) after paragraph (2) of
			 section 47(b),
								(ii)inserting
			 or section 48D(b)(1) after section 47(b)(1),
			 and
								(iii)inserting
			 or facility after building.
								(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by—
								(i)inserting or
			 qualified nuclear power facility expenditures after qualified
			 rehabilitation expenditures, and
								(ii)inserting
			 or section 48D(c) after section 47(d).
								(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) of such Code is
			 amended by inserting or section 48D(c) after section
			 47(d).
							(d)No basis
			 adjustmentSection 50(c) of such Code is amended by inserting at
			 the end thereof the following new paragraph:
						
							(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
							.
					(e)Technical
			 amendmentsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 48C the following new item:
						
							
								Sec. 48D. Nuclear power facility
				construction
				credit.
							
							.
					(f)Effective
			 dateThe amendments made by this section shall be effective for
			 expenditures incurred and property placed in service in taxable years beginning
			 after the date of the enactment of this Act.
					103.Expansion of
			 special allowance to cellulosic biomass alcohol fuel plant property
					(a)In
			 generalParagraph (3) of section 168(l) of the Internal Revenue
			 Code of 1986 (relating to special allowance for cellulosic biomass ethanol
			 plant property) is amended to read as follows:
						
							(3)Cellulosic
				biomass alcoholFor purposes of this subsection, the term
				cellulosic biomass alcohol means any alcohol produced from any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring
				basis.
							.
					(b)Conforming
			 amendments
						(1)Subsection (l) of
			 section 168 of such Code is amended by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic biomass
			 alcohol.
						(2)The heading of
			 section 168(l) of such Code is amended by striking cellulosic biomass ethanol and inserting
			 cellulosic biomass
			 alcohol.
						(3)The heading of
			 paragraph (2) of section 168(l) of such Code is amended by striking
			 cellulosic biomass
			 ethanol and inserting cellulosic biomass
			 alcohol.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					BElectricity and
			 renewables
				111.Extension and
			 modification of energy investment tax credit
					(a)Extension of
			 Credit
						(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking January 1, 2009 and inserting January
			 1, 2017.
						(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code
			 (relating to qualified fuel cell property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
						(b)Allowance of
			 Energy Credit Against Alternative Minimum TaxSubparagraph (B) of
			 section 38(c)(4) of such Code (relating to specified credits) is amended by
			 striking and at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , and, and by adding at
			 the end the following new clause:
						
							(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
							.
					(c)Increase of
			 Credit Limitation for Fuel Cell PropertySubparagraph (B) of
			 section 48(c)(1) of such Code is amended by striking $500 and
			 inserting $1,500.
					(d)Public Electric
			 Utility Property Taken Into Account
						(1)In
			 generalParagraph (3) of section 48(a) of such Code is amended by
			 striking the second sentence thereof.
						(2)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 48(c) of such Code is amended by striking subparagraph (D) and
			 redesignating subparagraph (E) as subparagraph (D).
							(B)Paragraph (2) of
			 section 48(c) of such Code is amended by striking subparagraph (D) and
			 redesignating subparagraph (E) as subparagraph (D).
							(e)Clerical
			 AmendmentsParagraphs (1)(B) and (2)(B) of section 48(c) of such
			 Code are each amended by striking paragraph (1) and inserting
			 subsection (a).
					(f)Effective
			 Date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
						(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
						(3)Increase in
			 limitation for fuel cell propertyThe amendment made by
			 subsection (c) shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
						(4)Public electric
			 utility propertyThe amendments made by subsection (d) shall
			 apply to periods after June 20, 2008, in taxable years ending after such date,
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
						112.Credit rate parity
			 for all renewable resources under electricity production credit
					(a)In
			 generalSection 45(b)(4)(A)
			 of the Internal Revenue Code of 1986 (relating to credit rate) is amended by
			 inserting and before 2008 after 2003.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after December 31, 2007.
					113.Extension of credit
			 for producing electricity from certain renewable resourcesSubsection (d) of section 45 of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2009 each
			 place it appears and inserting January 1, 2014.
				114.Expansion of
			 credit for electricity produced from agricultural livestock waste
			 nutrients
					(a)Increase in
			 credit rateSubparagraph (A)
			 of section 45(b)(4) of the Internal Revenue Code of 1986 (relating to credit
			 rate) is amended by striking paragraph (3), and inserting
			 paragraph (3) (other than subparagraph (A)(i) thereof),.
					(b)Biogas and
			 thermal energy produced from agricultural livestock waste
			 nutrientsSection 45(e) of such Code (relating to definitions and
			 special rules) is amended by adding at the end the following new
			 paragraph:
						
							(12)Biogas and
				thermal energy produced from agricultural livestock waste nutrients
								(A)In
				generalIn the case of an open-loop biomass facility, the term
				kilowatt hour of electricity in paragraph (2) of subsection (a)
				shall mean kilowatt hours of electricity and kilowatt-equivalent hours of
				biogas, synthesis gas, and thermal energy produced from agricultural livestock
				waste nutrients.
								(B)ClarificationAny
				requirements related to electricity production under paragraph (3) of
				subsection (d) shall not cause a facility producing biogas, synthesis gas, or
				thermal energy from agricultural livestock waste nutrients to fail to be
				treated as a qualified facility under subsection
				(d).
								.
					(c)Credit Allowed
			 for On-Site UseSection 45(e)
			 of such Code (relating to definitions and special rules) is amended by adding
			 at the end the following new paragraph:
						
							(13)Credit allowed
				for on-site useIn the case of electricity or biogas, synthesis
				gas, or thermal energy produced at any facility described in paragraph (3) of
				subsection (d) which is equipped with net metering to determine electricity
				consumption or sale (such consumption or sale to be verified by a third party
				as determined by the Secretary), subsection (a)(2) shall be applied without
				regard to subparagraph (B)
				thereof.
							.
					(d)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years ending after December 31,
			 2006.
						(2)Subsection
			 (c)The amendment made by
			 subsection (c) shall apply to facilities placed in service after the date of
			 the enactment of this Act.
						115.Credit for
			 installation of wind energy property including by rural homeowners, farmers,
			 ranchers, and small businesses
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30D.Wind energy
				property
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $1,500 with respect to
				each half kilowatt of capacity of qualified wind energy property placed in
				service or installed by the taxpayer during such taxable year.
								(b)LimitationNo
				credit shall be allowed under subsection (a) unless at least 50 percent of the
				energy produced annually by the qualified wind energy property is consumed on
				the site on which the property is placed in service or installed.
								(c)Qualified wind
				energy propertyFor purposes of this section, the term
				qualified wind energy property means a wind turbine of 100
				kilowatts of rated capacity or less if—
									(1)such turbine is placed in service or
				installed on or in connection with property located in the United
				States,
									(2)in the case of an
				individual, the property on or in connection with which such turbine is
				installed is a dwelling unit, and
									(3)the original use
				of such turbine commences with the taxpayer.
									(d)Limitation based
				on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this part (other than under this section and subpart C
				thereof, relating to refundable credits) and section 1397E.
										(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
									(e)Special
				rulesFor purposes of this section—
									(1)Tenant-stockholder
				in cooperative housing corporationIn the case of an individual
				who is a tenant-stockholder (as defined in section 216(b)(2)) in a cooperative
				housing corporation (as defined in section 216(b)(1)), such individual shall be
				treated as having paid his tenant-stockholder’s proportionate share (as defined
				in section 216(b)(3)) of any expenditures paid or incurred for qualified wind
				energy property by such corporation, and such credit shall be allocated
				appropriately to such individual.
									(2)Condominiums
										(A)In
				generalIn the case of an individual who is a member of a
				condominium management association with respect to a condominium which he owns,
				such individual shall be treated as having paid his proportionate share of
				expenditures paid or incurred for qualified wind energy property by such
				association, and such credit shall be allocated appropriately to such
				individual.
										(B)Condominium
				management associationFor purposes of this paragraph, the term
				condominium management association means an organization which
				meets the requirements of section 528(c)(2) with respect to a condominium
				project of which substantially all of the units are used by individuals as
				dwelling units.
										(f)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to a dwelling unit or other
				property, the increase in the basis of such dwelling unit or other property
				which would (but for this subsection) result from such expenditure shall be
				reduced by the amount of the credit so allowed.
								(g)Application of
				creditThe credit allowed under this section shall apply to
				property placed in service or installed after December 31, 2007, and before
				January 1,
				2012.
								.
					(b)Conforming
			 amendmentSubsection (a) of section 1016 of the Internal Revenue
			 Code of 1986 (relating to general rule for adjustments to basis) is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)in the case of a
				dwelling unit or other property with respect to which a credit was allowed
				under section 30D, to the extent provided in section
				30D(f).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30C the following new item:
						
							
								Sec. 30D. Wind energy
				property.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
					116.3-year accelerated
			 depreciation period for wind energy property
					(a)In
			 generalSubparagraph (A) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by inserting after clause (iii) the following new
			 clause:
						
							(iv)any property which would be described in
				subparagraph (A) of section 48(a)(3) if wind energy were
				substituted for solar energy in clause (i) thereof and the last
				sentence of such section did not apply to such
				subparagraph.
							.
					(b)Conforming
			 amendmentSection 168(e)(3)(B)(vi)(I) of such Code is amended to
			 read as follows:
						
							(I)is described in subparagraph (A) of section
				48(a)(3) if the last sentence of such section did not apply to such
				subparagraph,
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years ending after the date of the enactment of
			 this Act.
					117.Repeal of
			 dollar limitation and allowance against alternative minimum tax for residential
			 solar and fuel cell property credit
					(a)Repeal of
			 Maximum Dollar Limitation
						(1)In
			 generalSubsection (b) of section 25D of the Internal Revenue
			 Code of 1986 (relating to limitations) is amended to read as follows:
							
								(b)Certification of
				Solar Water Heating PropertyNo credit shall be allowed under
				this section for an item of property described in subsection (d)(1) unless such
				property is certified for performance by the non-profit Solar Rating
				Certification Corporation or a comparable entity endorsed by the government of
				the State in which such property is
				installed.
								.
						(2)Conforming
			 amendments
							(A)Subsection (e) of
			 section 25D of such Code is amended by striking paragraph (4) and by
			 redesignating paragraphs (5) through (9) as paragraphs (4) through (8),
			 respectively.
							(B)Paragraph (1) of
			 section 25C(e) of such Code is amended by striking (8), and (9)
			 and inserting and (8) (and paragraph (4) as in effect before its repeal
			 by the American-Made Energy Act of
			 2008).
							(b)Credit Allowed
			 Against Alternative Minimum Tax
						(1)In
			 generalSubsection (c) of section 25D of such Code is amended to
			 read as follows:
							
								(c)Limitation Based
				on Amount of Tax; Carryforward of Unused Credit
									(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
										(2)Carryforward of
				unused credit
										(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) exceeds the limitation
				imposed by section 26(a)(2) for such taxable year reduced by the sum of the
				credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
										(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
										.
						(2)Conforming
			 amendments
							(A)Section
			 23(b)(4)(B) of such Code is amended by inserting and section 25D
			 after this section.
							(B)Section
			 24(b)(3)(B) of such Code is amended by striking and 25B and
			 inserting , 25B, and 25D.
							(C)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25D.
							(D)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D.
							(c)Effective
			 Dates
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to expenditures made after the date
			 of the enactment of this Act.
						(2)Allowance against
			 alternative minimum tax
							(A)In
			 generalThe amendments made by subsection (b) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
							(B)Application of
			 egtrra sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (b)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							118.New clean renewable
			 energy bonds
					(a)In
			 generalPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by adding at
			 the end the following new subpart:
						
							IQualified tax
				credit bonds
								
									Sec. 54A. Credit to holders of qualified tax credit
				  bonds.
									Sec. 54B. New clean renewable energy bonds.
								
								54A.Credit to holders of
				qualified tax credit bonds
									(a)Allowance of
				creditIf a taxpayer holds a qualified tax credit bond on one or
				more credit allowance dates of the bond during any taxable year, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of the credits determined under subsection (b)
				with respect to such dates.
									(b)Amount of
				credit
										(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified tax credit bond is 25
				percent of the annual credit determined with respect to such bond.
										(2)Annual
				creditThe annual credit determined with respect to any qualified
				tax credit bond is the product of—
											(A)the applicable
				credit rate, multiplied by
											(B)the outstanding
				face amount of the bond.
											(3)Applicable
				credit rateFor purposes of
				paragraph (2), the applicable credit rate is the rate which the Secretary
				estimates will permit the issuance of qualified tax credit bonds with a
				specified maturity or redemption date without discount and without interest
				cost to the qualified issuer. The applicable credit rate with respect to any
				qualified tax credit bond shall be determined as of the first day on which
				there is a binding, written contract for the sale or exchange of the
				bond.
										(4)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
										(c)Limitation based
				on amount of tax
										(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this part (other than subpart C and this
				subpart).
											(2)Carryover of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)
				for such taxable year, such excess shall be carried to the succeeding taxable
				year and added to the credit allowable under subsection (a) for such taxable
				year (determined before the application of paragraph (1) for such succeeding
				taxable year).
										(d)Qualified tax
				credit bondFor purposes of this section—
										(1)Qualified tax
				credit bondThe term qualified tax credit bond means
				a new clean renewable energy bond which is part of an issue that meets the
				requirements of paragraphs (2), (3), (4), (5), and (6).
										(2)Special rules
				relating to expenditures
											(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if, as of the date of issuance, the issuer reasonably
				expects—
												(i)100 percent or
				more of the available project proceeds to be spent for 1 or more qualified
				purposes within the 3-year period beginning on such date of issuance,
				and
												(ii)a
				binding commitment with a third party to spend at least 10 percent of such
				available project proceeds will be incurred within the 6-month period beginning
				on such date of issuance.
												(B)Failure to spend
				required amount of bond proceeds within 3 years
												(i)In
				generalTo the extent that less than 100 percent of the available
				project proceeds of the issue are expended by the close of the expenditure
				period for 1 or more qualified purposes, the issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
												(ii)Expenditure
				periodFor purposes of this subpart, the term expenditure
				period means, with respect to any issue, the 3-year period beginning on
				the date of issuance. Such term shall include any extension of such period
				under clause (iii).
												(iii)Extension of
				periodUpon submission of a request prior to the expiration of
				the expenditure period (determined without regard to any extension under this
				clause), the Secretary may extend such period if the issuer establishes that
				the failure to expend the proceeds within the original expenditure period is
				due to reasonable cause and the expenditures for qualified purposes will
				continue to proceed with due diligence.
												(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means a purpose specified in section 54B(a)(1).
											(D)ReimbursementFor purposes of this subtitle, available
				project proceeds of an issue shall be treated as spent for a qualified purpose
				if such proceeds are used to reimburse the issuer for amounts paid for a
				qualified purpose after the date that the Secretary makes an allocation of bond
				limitation with respect to such issue, but only if—
												(i)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified tax credit
				bond,
												(ii)not later than 60
				days after payment of the original expenditure, the issuer adopts an official
				intent to reimburse the original expenditure with such proceeds, and
												(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
												(3)ReportingAn issue shall be treated as meeting the
				requirements of this paragraph if the issuer of qualified tax credit bonds
				submits reports similar to the reports required under section 149(e).
										(4)Special rules
				relating to arbitrage
											(A)In
				generalAn issue shall be
				treated as meeting the requirements of this paragraph if the issuer satisfies
				the requirements of section 148 with respect to the proceeds of the
				issue.
											(B)Special rule for
				investments during expenditure periodAn issue shall not be
				treated as failing to meet the requirements of subparagraph (A) by reason of
				any investment of available project proceeds during the expenditure
				period.
											(C)Special rule for
				reserve fundsAn issue shall not be treated as failing to meet
				the requirements of subparagraph (A) by reason of any fund which is expected to
				be used to repay such issue if—
												(i)such fund is funded at a rate not more
				rapid than equal annual installments,
												(ii)such fund is
				funded in a manner that such fund will not exceed the amount necessary to repay
				the issue if invested at the maximum rate permitted under clause (iii),
				and
												(iii)the yield on
				such fund is not greater than the discount rate determined under paragraph
				(5)(B) with respect to the issue.
												(5)Maturity
				limitation
											(A)In
				generalAn issue shall not be treated as meeting the requirements
				of this paragraph if the maturity of any bond which is part of such issue
				exceeds the maximum term determined by the Secretary under subparagraph
				(B).
											(B)Maximum
				termDuring each calendar
				month, the Secretary shall determine the maximum term permitted under this
				paragraph for bonds issued during the following calendar month. Such maximum
				term shall be the term which the Secretary estimates will result in the present
				value of the obligation to repay the principal on the bond being equal to 50
				percent of the face amount of such bond. Such present value shall be determined
				using as a discount rate the average annual interest rate of tax-exempt
				obligations having a term of 10 years or more which are issued during the
				month. If the term as so determined is not a multiple of a whole year, such
				term shall be rounded to the next highest whole year.
											(6)Prohibition on
				financial conflicts of interestAn issue shall be treated as
				meeting the requirements of this paragraph if the issuer certifies that—
											(A)applicable State
				and local law requirements governing conflicts of interest are satisfied with
				respect to such issue, and
											(B)if the Secretary
				prescribes additional conflicts of interest rules governing the appropriate
				Members of Congress, Federal, State, and local officials, and their spouses,
				such additional rules are satisfied with respect to such issue.
											(e)Other
				definitionsFor purposes of this subchapter—
										(1)Credit allowance
				dateThe term credit allowance date means—
											(A)March 15,
											(B)June 15,
											(C)September 15,
				and
											(D)December
				15.
											Such term
				includes the last day on which the bond is outstanding.(2)BondThe
				term bond includes any obligation.
										(3)StateThe
				term State includes the District of Columbia and any possession of
				the United States.
										(4)Available
				project proceedsThe term available project proceeds
				means—
											(A)the excess of—
												(i)the proceeds from
				the sale of an issue, over
												(ii)the issuance costs
				financed by the issue (to the extent that such costs do not exceed 2 percent of
				such proceeds), and
												(B)the proceeds from
				any investment of the excess described in subparagraph (A).
											(f)Credit treated
				as interestFor purposes of this subtitle, the credit determined
				under subsection (a) shall be treated as interest which is includible in gross
				income.
									(g)S Corporations
				and partnershipsIn the case of a tax credit bond held by an S
				corporation or partnership, the allocation of the credit allowed by this
				section to the shareholders of such corporation or partners of such partnership
				shall be treated as a distribution.
									(h)Bonds held by
				regulated investment companies and real estate investment
				trustsIf any qualified tax credit bond is held by a regulated
				investment company or a real estate investment trust, the credit determined
				under subsection (a) shall be allowed to shareholders of such company or
				beneficiaries of such trust (and any gross income included under subsection (f)
				with respect to such credit shall be treated as distributed to such
				shareholders or beneficiaries) under procedures prescribed by the
				Secretary.
									(i)Credits may be
				strippedUnder regulations prescribed by the Secretary—
										(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified tax credit bond and the entitlement to the credit
				under this section with respect to such bond. In case of any such separation,
				the credit under this section shall be allowed to the person who on the credit
				allowance date holds the instrument evidencing the entitlement to the credit
				and not to the holder of the bond.
										(2)Certain rules to
				applyIn the case of a separation described in paragraph (1), the
				rules of section 1286 shall apply to the qualified tax credit bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
										54B.New clean renewable
				energy bonds
									(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
										(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by public power providers or cooperative electric
				companies for one or more qualified renewable energy facilities,
										(2)the bond is issued
				by a qualified issuer, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
									(c)Limitation on
				amount of bonds designated
										(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
										(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
											(A)not more than 60
				percent thereof may be allocated to qualified projects of public power
				providers, and
											(B)not more than 40
				percent thereof may be allocated to qualified projects of cooperative electric
				companies.
											(3)Method of
				allocation
											(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under subparagraph (2)(A) bears to the cost of all such
				projects.
											(B)Allocation among
				cooperative electric companiesThe Secretary shall make
				allocations of the amount of the national new clean renewable energy bond
				limitation described in paragraph (2)(B) among qualified projects of
				cooperative electric companies in such manner as the Secretary determines
				appropriate.
											(d)DefinitionsFor
				purposes of this section—
										(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider or a cooperative electric
				company.
										(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
										(3)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
										(4)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
										(5)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a clean renewable energy bond lender, or a not-for-profit
				electric utility which has received a loan or loan guarantee under the Rural
				Electrification
				Act.
										.
					(b)ReportingSubsection
			 (d) of section 6049 of such Code (relating to returns regarding payments of
			 interest) is amended by adding at the end the following new paragraph:
						
							(9)Reporting of
				credit on qualified tax credit bonds
								(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A and such amounts shall be treated as paid on the credit allowance date (as
				defined in section 54A(e)(1)).
								(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
								(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
								.
					(c)Conforming
			 amendments
						(1)Sections 54(c)(2)
			 and 1400N(l)(3)(B) of such Code are each amended by striking subpart
			 C and inserting subparts C and I.
						(2)Section
			 1397E(c)(2) of such Code is amended by striking subpart H and
			 inserting subparts H and I.
						(3)Section 6401(b)(1)
			 of such Code is amended by striking and H and inserting
			 H, and I.
						(4)The heading of
			 subpart H of part IV of subchapter A of chapter 1 of such Code is amended by
			 striking certain
			 bonds and inserting clean renewable energy
			 bonds.
						(5)The table of
			 subparts for part IV of subchapter A of chapter 1 of such Code is amended by
			 striking the item relating to subpart H and inserting the following new
			 items:
							
								
									Subpart H. Nonrefundable credit to
				holders of clean renewable energy bonds.
									Subpart I. Qualified tax credit
				bonds.
								
								.
						(d)Effective
			 datesThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					119.Extension and
			 modification of credit for residential energy efficient property
					(a)ExtensionSubsection
			 (g) of section 25D of the Internal Revenue Code of 1986 (relating to
			 termination) is amended by striking 2008 and inserting
			 2016.
					(b)Solar Electric
			 PropertyParagraph (1) of section 25D(a) of such Code (relating
			 to allowance of credit) is amended by striking 30 percent
			 of.
					(c)Modification of
			 Maximum CreditParagraph (1) of section 25D(b) of the Internal
			 Revenue Code of 1986 (relating to limitations) is amended to read as
			 follows:
						
							(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed—
								(A)$1,500 with
				respect to each half kilowatt of installed capacity of qualified solar electric
				property for which qualified solar electric property expenditures are
				made,
								(B)$2,000 with
				respect to any qualified solar water heating property expenditures, and
								(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made.
								.
					(d)Definition of
			 Qualified Solar Water Heating Property ExpenditureParagraph (1)
			 of section 25D(d) of such Code is amended by striking to heat water for
			 use in and inserting to heat or cool (or provide hot water for
			 use in).
					(e)Definition of
			 Qualified Photovoltaic Property ExpenditureParagraph (2) of
			 section 25D(d) of such Code is amended by inserting , including advanced
			 energy storage systems installed as an integrated component of the
			 foregoing after taxpayer.
					(f)Credit Allowed
			 Against Alternative Minimum Tax
						(1)In
			 generalSection 25D(b) of the Internal Revenue Code of 1986 (as
			 amended by subsection (b)) is amended by adding at the end the following new
			 paragraph:
							
								(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A (other than this
				section) and section 27 for the taxable
				year.
									.
						(2)Conforming
			 amendments
							(A)Subsection (c) of
			 section 25D of such Code is amended to read as follows:
								
									(c)Carryforward of
				Unused CreditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
									.
							(B)Section 23(b)(4)(B)
			 of such Code is amended by inserting and section 25D after
			 this section.
							(C)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 25B and inserting sections 23, 25B, and 25D.
							(D)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D.
							(g)Effective
			 DateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after December 31, 2006.
					CCoal-to-liquid
			 fuel
				121.Extension of
			 alternative fuel credit for fuel derived from coal
					(a)Alternative fuel
			 creditParagraph (4) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(4)TerminationThis
				subsection shall not apply to—
								(A)any sale or use
				involving liquid fuel derived from a feedstock that is primarily domestic coal
				(including peat) for any period after September 30, 2020,
								(B)any sale or use
				involving liquified hydrogen for any period after September 30, 2014,
				and
								(C)any other sale or
				use for any period after September 30,
				2009.
								.
					(b)Payments
						(1)In
			 generalParagraph (5) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by striking and and the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
							
								(E)any alternative
				fuel or alternative fuel mixture (as so defined) involving transportation grade
				liquid fuel derived from coal (including peat) sold or used after September 30,
				2020.
								.
						(2)Conforming
			 amendmentSection 6427(e)(5)(C) of such Code is amended by
			 striking subparagraph (D) and inserting subparagraphs (D)
			 and (E).
						(c)Conforming
			 amendmentSection
			 6426(d)(2)(E) of such Code is amended by inserting transportation
			 grade before liquid fuel and by striking through
			 the Fischer-Tropsch process.
					(d)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use for any period after the date of enactment of this Act.
					DEnergy
			 efficiency
				131.Extension of new
			 energy efficient home credit
					(a)In
			 generalSection 45L(g) of the Internal Revenue Code of 1986 is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to qualified
			 new energy efficient homes acquired after the date of enactment of this Act, in
			 taxable years ending after such date.
					132.Modification and
			 extension of energy efficient commercial buildings deduction
					(a)Increase in
			 credit amount
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking $1.80 and inserting
			 $2.25.
						(2)Partial
			 allowanceSubparagraph (A) of section 179D(d)(1) of such Code is
			 amended—
							(A)by striking
			 $.60 and inserting $.75, and
							(B)by striking
			 $1.80 and inserting $2.25.
							(b)ExtensionSection
			 179D(h) of such Code is amended by striking December 31, 2007
			 and inserting December 31, 2013.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006.
					EAlternative
			 vehicle fuels
				141.Consumer credit for
			 purchase of flexible fuel motor vehicle
					(a)In
			 generalSection 30B of the Internal Revenue Code of 1986
			 (relating to alternative motor vehicle credit) is amended—
						(1)in subsection (a)
			 by striking and at the end of paragraph (3), by striking the
			 period and inserting , and at the end of paragraph (4), and by
			 adding at the end the following new paragraph:
							
								(5)the qualified
				flexible fuel motor vehicle credit determined under subsection
				(f).
								,
				and
						(2)by redesignating
			 subsections (f), (g), (h), (i), and (j) as subsections (g), (h), (i), (j), and
			 (k), respectively, and by inserting after subsection (e) the following new
			 subsection:
							
								(f)Qualified
				flexible fuel motor vehicle credit
									(1)Allowance of
				creditFor purposes of subsection (a), the qualified flexible
				fuel motor vehicle credit determined under this subsection for the taxable year
				is an amount equal to the sum of—
										(A)$100 for each qualified flexible fuel motor
				vehicle placed in service by the taxpayer during the taxable year that is not a
				new qualified hybrid motor vehicle (as described in subsection (d)(3)),
				plus
										(B)$200 for each qualified flexible fuel motor
				vehicle placed in service by the taxpayer during the taxable year that is a new
				qualified hybrid motor vehicle (as described in subsection (d)(3)).
										(2)Qualified
				flexible fuel motor vehicleFor purposes of this subsection—
										(A)In
				generalThe term
				qualified flexible fuel motor vehicle means a vehicle capable of
				operating on gasoline and on any mixture containing gasoline and up to 85
				percent ethanol.
										(B)Other
				requirementsA vehicle meets the requirements of this paragraph
				if—
											(i)the original use
				of the vehicle commences with the taxpayer,
											(ii)the vehicle is
				acquired for use or lease by the taxpayer and not for resale, and
											(iii)the vehicle is
				made by a manufacturer in the United
				States.
											.
						(b)TerminationSubsection
			 (k) of section 30B of such Code (as redesignated by subsection (a)) is amended
			 by striking and at the end of paragraph (3), by striking the
			 period and inserting , and at the end of paragraph (4), and by
			 adding at the end the following new paragraph:
						
							(5)in the case of a
				qualified flexible fuel motor vehicle (as described in subsection (f)(2)),
				December 31,
				2012.
							.
					(c)Conforming
			 amendments
						(1)Paragraph (4) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking subsection (g) and inserting subsection
			 (h).
						(2)Paragraph (6) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking subsection (g) each place it appears and inserting
			 subsection (h).
						(3)Paragraph (25) of
			 section 38(b) of such Code is amended by striking section
			 30B(g)(1) and inserting section 30B(h)(1).
						(4)Paragraph (3) of
			 section 55(c) of such Code is amended by striking 30B(g)(2) and
			 inserting 30B(h)(2).
						(5)Paragraph (36) of
			 section 1016(a) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(i)(4).
						(6)Subsection (m) of
			 section 6501 of such Code is amended by striking 30B(h)(9) and
			 inserting 30B(i)(9).
						(d)Effective
			 dateThe amendments made by this section shall apply to purchases
			 made after the date of the enactment of this Act, in taxable years ending after
			 such date.
					142.Repeal of
			 prohibition on procurement and acquisition of alternative fuelsSection 526 of the Energy Independence and
			 Security Act of 2007 is hereby repealed.
				FBiofuel
			 production
				151.Extension and
			 modification of credits for biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2008 and inserting
			 December 31, 2010.
					(b)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) of such Code is amended by striking using a thermal
			 depolymerization process.
					(c)Eligibility of
			 Certain Aviation FuelSection
			 40A(f)(3) of such Code (defining renewable diesel) is amended by adding at the
			 end the following new flush sentence: The term renewable
			 diesel also means fuel derived from biomass (as defined in section
			 45K(c)(3)) using a thermal depolymerization process which meets the
			 requirements of a Department of Defense specification for military jet fuel or
			 an American Society of Testing and Materials specification for aviation turbine
			 fuel..
					(d)Effective
			 date
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to fuel
			 produced, and sold or used, after the date of the enactment of this Act.
						(2)Uniform
			 treatment of diesel produced from biomassThe amendments made by
			 subsection (b) shall apply to fuel produced, and sold or used, after the date
			 which is 30 days after the date of the enactment of this Act.
						GOil and gas
			 provisions
				161.Expensing for
			 crude oil refineries
					(a)In
			 generalSubsection (c) of
			 section 179C of the Internal Revenue Code of 1986 (relating to election to
			 expense certain refineries) is amended by adding at the end the following new
			 paragraph:
						
							(4)Extension to
				certain facilitiesThe term
				qualified refinery property shall also mean any refinery or
				portion of a refinery—
								(A)the original use of
				which commences with the taxpayer,
								(B)the construction
				of which—
									(i)except as provided
				in clause (ii), is subject to a binding construction contract entered into
				after December 31, 2008, and before January 1, 2015, but only if there was no
				written binding construction contract entered into before January 1, 2009,
				or
									(ii)in the case of
				self-constructed property, began after December 31, 2008, and
									(C)which is placed in
				service by the taxpayer after the date of the enactment of this paragraph and
				before January 1,
				2020.
								.
					162.Extension of
			 suspension of taxable income limit on percentage depletion for oil and natural
			 gas produced from marginal properties
					(a)In
			 generalSubparagraph (H) of
			 section 613A(c)(6) is amended by striking January 1, 2008 and
			 inserting January 1, 2012.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
					163.Increase in
			 depletion rate for marginal oil or gas production
					(a)Base
			 rateClause (i) of section
			 613A(c)(6)(C) of the Internal Revenue Code of 1986 is amended by striking
			 15 percent and inserting 20 percent.
					(b)Maximum
			 rateSection 613A(c)(6)(C) of
			 such Code is amended by striking 25 percent and inserting
			 30 percent.
					(c)Reference
			 priceSection 613A(c)(6)(C)(ii) of such Code is amended by
			 striking $20 and inserting $40.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					164.Suspension of
			 taxable income limitation on percentage depletion
					(a)In
			 generalThe first sentence of
			 paragraph (1) of section 613A(d) of the Internal Revenue Code of 1986 (relating
			 to limitation based on taxable income) is amended by striking The
			 deduction and inserting In the case of taxable years beginning
			 before January 1, 2008, or after December 31, 2011, the
			 deduction.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
					165.Study on fair and
			 transparent fuel pricing
					(a)StudyThe Federal Trade Commission shall conduct
			 a study to determine—
						(1)the effects on
			 competitive gasoline pricing of State guaranteed profit laws, also known as
			 minimum mark-up or below cost sales statutes;
			 and
						(2)the effect of
			 credit card processing fees on gasoline costs to consumers.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Federal Trade
			 Commission shall transmit to Congress a report on the findings of the study
			 conducted pursuant to subsection (a) and shall publish such report on the
			 Commission’s Internet website.
					HCarbon capture and
			 sequestration
				171.Expansion and
			 modification of advanced coal project investment credit
					(a)Modification of
			 credit amountSection 48A(a) (relating to qualifying advanced
			 coal project credit) is amended by striking and at the end of
			 paragraph (1), by striking the period at the end of paragraph (2) and inserting
			 , and, and by adding at the end the following the
			 paragraph:
						
							(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clauses (iii) or (iv) of subsection
				(d)(3)(B).
							.
					(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) (relating to aggregate
			 credits) is amended by striking $1,300,000,000 and inserting
			 $1,500,000,000.
					(c)Authorization of
			 Additional Projects
						(1)In
			 generalSubparagraph (B) of section 48A(d)(3) (relating to
			 aggregate credits) is amended to read as follows:
							
								(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
									(i)$500,000,000 for
				advanced coal electricity projects the application for which is submitted
				during the period described in paragraph (2)(A)(i),
									(ii)$500,000,000 for
				coal gasification projects the application for which is submitted during the
				period described in paragraph (2)(A)(i), and
									(iii)$500,000,000 for coal to liquid facilities
				which can demonstrate that the facility would capture and sequester at least 65
				percent of the facility’s carbon dioxide emissions, the application for which
				is submitted during the period described in paragraph
				(2)(A)(ii).
									.
						(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) (relating to certification) is amended to read as follows:
							
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
									(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
									(ii)for an allocation
				from the dollar amount specified in clause (iii) or (iv) of paragraph (3)(A)
				during the 3-year period beginning at the earlier of the termination of the
				period described in clause (i) or the date prescribed by the
				Secretary.
									.
						(3)Capture and
			 sequestration of carbon dioxide emissions requirement
							(A)In
			 generalSection 48A(e)(1) (relating to requirements) is amended
			 by striking and at the end of subparagraph (E), by striking the
			 period at the end of subparagraph (F) and inserting ; and, and
			 by adding at the end the following new subparagraph:
								
									(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
									.
							(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(3) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
								
									(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
									.
							(C)Recapture of
			 credit for failure to sequesterSection 48A (relating to
			 qualifying advanced coal project credit) is amended by adding at the end the
			 following new subsection:
								
									(h)Recapture of
				credit for failure to sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
									.
							(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
							(A)by striking
			 and at the end of clause (ii),
							(B)by redesignating
			 clause (iii) as clause (iv), and
							(C)by inserting after
			 clause (ii) the following new clause:
								
									(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
									.
							(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
						(d)Competitive certification awards
			 modification authoritySection 48A (relating to qualifying
			 advanced coal project credit), as amended by subsection (c)(3), is amended by
			 adding at the end the following new subsection:
						
							(i)Competitive
				certification awards modification authorityIn implementing this
				section or section 48B, the Secretary is directed to modify the terms of any
				competitive certification award and any associated closing agreement where such
				modification—
								(1)is consistent with
				the objectives of such section,
								(2)is requested by
				the recipient of the competitive certification award, and
								(3)involves moving
				the project site to improve the potential to capture and sequester carbon
				dioxide emissions, reduce costs of transporting feedstock, and serve a broader
				customer base,
								unless
				the Secretary determines that the dollar amount of tax credits available to the
				taxpayer under such section would increase as a result of the modification or
				such modification would result in such project not being originally certified.
				In considering any such modification, the Secretary shall consult with other
				relevant Federal agencies, including the Department of
				Energy..
					(e)Effective
			 dates
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
						(2)Competitive certification awards
			 modification authorityThe
			 amendment made by subsection (d) shall take effect on the date of the enactment
			 of this Act and is applicable to all competitive certification awards entered
			 into under section 48A or 48B of the Internal Revenue Code of 1986, whether
			 such awards were issued before, on, or after such date of enactment.
						(3)Technical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
						IIAmerican-Made
			 Energy Trust Fund
			201.Establishment
			 of American-Made Energy Trust Fund
				(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new
			 section:
					
						9511.American-Made
				Energy Trust Fund
							(a)Establishment of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the American-Made Energy Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				the American-Made Energy Trust Fund as provided in this section or section
				9602(b).
							(b)Transfers to
				Trust FundThere are hereby
				appropriated to the American-Made Energy Trust Fund amounts required to be
				transferred under section 308 of the American-Made Energy Act of 2008 and under
				section 8(g)(6) of the Outer Continental Shelf Lands Act (as added by section
				703 of the American-Made Energy Act of
				2008).
							(c)Expenditures
				from American-Made Energy Trust FundAs provided by appropriation Acts, amounts
				in the American-Made Energy Trust Fund shall be available in any year for
				transfer to the general fund of the Treasury to offset any reduction in revenue
				to the United States that the Secretary estimates results from the amendments
				made by the American-Made Energy Act of
				2008.
							.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
					
						
							Sec. 9511. American-Made Energy Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply after the
			 date of the enactment of this Act.
				IIIDevelopment of
			 oil and gas resources of the Coastal Plain of Alaska
			301.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
				302.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					The
			 Secretary shall not commence leasing under the program described in paragraph
			 (1) unless a finding has been made that bonus bids for offered leases are
			 estimated to be not less than $6,000,000,000.(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this title. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this title.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					303.Lease
			 sales
				(a)In
			 generalLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease
			 salesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this title; and
					(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					304.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 303 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				305.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 302(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State; and
					(8)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				306.Coastal plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 302, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations to
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					307.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				308.Federal and
			 State distribution of revenues
				(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided
			 in section 311(d), the balance shall be transferred to the American-Made Energy
			 Trust Fund.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				309.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 302(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				310.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				311.Local
			 government impact aid and community service assistance
				(a)Financial
			 assistance authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the north slope borough, in the city of kaktovik, which
			 shall—
						(A)coordinate with and
			 advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				IVCoal-to-Liquid
			 Fuel Promotion
			401.Strategic Petroleum
			 Reserve
				(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
					(1)by redesignating subsections (f), (g), (j),
			 (k), and (l) as subsections (a), (b), (e), (f), and (g), respectively;
			 and
					(2)by inserting after subsection (b) (as
			 redesignated by paragraph (1)) the following:
						
							(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1 year after the date of
				enactment of the American-Made Energy Act of
				2008, the Secretary and the Secretary of Defense shall—
								(1)conduct a study of the feasibility and
				suitability of maintaining coal-to-liquid products in the Reserve; and
								(2)submit to the Committee on Energy and
				Natural Resources and the Committee on Armed Services of the Senate and the
				Committee on Energy and Commerce and the Committee on Armed Services of the
				House of Representatives a report describing the results of the study.
								(d)Construction of
				storage facilitiesAs soon as
				practicable after the date of enactment of the
				American-Made Energy Act of
				2008, the Secretary may construct 1 or more storage
				facilities—
								(1)in the vicinity of pipeline infrastructure
				and at least 1 military base; but
								(2)outside the boundaries of any State on the
				coast of the Gulf of
				Mexico.
								.
					(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by inserting a semicolon
			 at the end;
						(B)in paragraph (2), by striking
			 and at the end;
						(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
						(D)by adding at the end the following:
							
								(4)coal-to-liquid fuel (as defined in section
				404 of the American-Made Energy Act of
				2008), as the Secretary determines to be appropriate, in a
				quantity not to exceed 20 percent of the total quantity of petroleum products
				in the
				Reserve.
								;
						(2)in subsection (b), by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
			 and
					(3)by redesignating subsections (f) and (h) as
			 subsections (d) and (e), respectively.
					(c)Conforming
			 amendmentsSection 167 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6247) is amended—
					(1)in subsection (b)—
						(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
						(B)in paragraph (2) (as redesignated by
			 subparagraph (A)), by striking section 160(f) and inserting
			 section 160(e); and
						(2)in subsection (d), in the matter preceding
			 paragraph (1), by striking section 160(f) and inserting
			 section 160(e).
					402.Procurement of
			 unconventional fuels by the Department of DefenseSection 2398a of title 10, United States
			 Code, is amended—
				(1)in subsection (b)—
					(A)by striking The Secretary
			 and inserting (1) The Secretary;
					(B)by inserting after
			 covered fuel the following: , biobased fuel, or
			 coal-to-liquid fuel; and
					(C)by adding at the end the following:
						
							(2)(A)The Secretary of Defense may enter into
				contracts or other agreements with private companies or other entities to
				develop and operate qualified coal-to-liquid facilities (as defined in section
				404 of the American-Made Energy Act of
				2008) on or near military installations.
								(B)In entering into contracts and other
				agreements under subparagraph (A), the Secretary shall consider land
				availability, testing opportunities, and proximity to raw
				materials.
								;
					(2)in subsection (d)—
					(A)by inserting after
			 covered fuel the following: biobased fuel, or
			 coal-to-liquid fuel; and
					(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
					(3)by adding at the end the following:
					
						(f)DefinitionsIn this section:
							(1)The term
				coal-to-liquid fuel means a fuel produced from a coal-to-liquid
				process or technology in a qualified coal-to-liquid facility (as defined in
				section 404 of American-Made Energy Act of
				2008.
							(2)The term
				coal-to-liquid means a proces within the meaning of section 404 of
				the American-Made Energy Act of
				2008.
							.
				403.Government auction
			 of long term put option contracts on coal-to-liquid fuel produced by qualified
			 coal-to-liquid facilities
				(a)In
			 generalThe Secretary shall,
			 from time to time, auction to the public coal-to-liquid fuel put option
			 contracts having expiration dates of 5 years, 10 years, 15 years, or 20
			 years.
				(b)Consultation
			 with secretary of energyThe Secretary shall consult with the
			 Secretary of Energy regarding—
					(1)the frequency of
			 the auctions;
					(2)the strike prices
			 specified in the contracts;
					(3)the number of
			 contracts to be auctioned with a given strike price and expiration date;
			 and
					(4)the capacity of existing or planned
			 facilities to produce coal-to-liquid fuel.
					(c)DefinitionsIn
			 this section:
					(1)Coal-to-liquid
			 put option contractThe term
			 coal-to-liquid put option contract means a contract, written by
			 the Secretary, which—
						(A)gives the holder the right (but not the
			 obligation) to sell to the Government of the United States a certain quantity
			 of a specific type of coal-to-liquid fuel produced by a qualified
			 coal-to-liquid facility specified in the contract, at a strike price specified
			 in the contract, on or before an expiration date specified in the contract;
			 and
						(B)is transferable by
			 the holder to any other entity.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(3)Strike
			 priceThe term strike price means, with respect to a
			 put option contract, the price at which the holder of the contract has the
			 right to sell the fuel which is the subject of the contract.
					(d)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
				(e)Effective
			 dateThis section shall take effect 1 year after the date of the
			 enactment of this Act.
				404.DefinitionsFor purposes of this title (except as
			 otherwise provided)—
				(1)Coal-to-liquid
			 fuelThe term
			 coal-to-liquid fuel means any transportation-grade liquid fuel
			 derived primarily from coal (including peat) and produced at a qualified
			 coal-to-liquid facility.
				(2)Qualified
			 coal-to-liquid facilityThe
			 term qualified coal-to-liquid facility means a manufacturing
			 facility that has the capacity to produce at least 10,000 barrels per day of
			 transportation grade liquid fuels from a feedstock that is primarily domestic
			 coal (including peat and any property which allows for the capture,
			 transportation, or sequestration of by-products resulting from such process,
			 including carbon emissions).
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				VBiofuel
			 Program
			501.Grants for
			 cellulosic ethanol productionSubsection (s) of section 211 of the Clean
			 Air Act (as added by section 1512 of the Energy Policy Act of 2005) (and as
			 redesignated by section 9307 of this Act), relating to conversion assistance
			 for cellulosic biomass, waste-derived ethanol, and approved renewable fuels, is
			 amended as follows:
				(1)By adding the
			 following new subparagraphs at the end of paragraph (3):
					
						(D)$500,000,000 for
				fiscal year 2009.
						(E)$500,000,000 for
				fiscal year
				2010.
						.
				(2)By adding the
			 following new paragraph at the end thereof:
					
						(5)CriteriaIn
				awarding grants under this section, the Secretary shall give priority to
				applications that promote feedstock diversity and the geographic dispersion of
				production
				facilities.
						.
				502.Loan guarantees
			 for biorefineries and biofuel production plantsSection 9003 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103) is amended—
				(1)in the section
			 heading, by inserting ; loan
			 guarantees for biorefineries and biofuel production
			 plants after grants;
				(2)in subsection
			 (b)(2)(A), by striking and the 1st place it appears and
			 inserting or;
				(3)in subsection (c),
			 by redesignating subsection (h ) as subsection (i) and subsections (d) through
			 (g) as subsections (e) through (h ), respectively, and inserting after
			 subsection (c) the following:
					
						(d)Loan
				Guarantees
							(1)In
				generalThe Secretary shall make loan guarantees to eligible
				entities to assist in paying the cost of development and construction of
				biorefineries and biofuel production plants (including retrofitting) to carry
				out projects to demonstrate the commercial viability of 1 or more processes for
				converting biomass to fuels or chemicals.
							(2)Limitations
								(A)Maximum
				percentage of loan guaranteedA loan guarantee under paragraph
				(1) shall be for not more than 90 percent of the principal and interest due on
				the loan.
								(B)Total amounts
				guaranteedThe total amount of principal and interest guaranteed
				under paragraph (1) shall not exceed—
									(i)$600,000,000, in
				the case of loans valued at not more than $100,000,000; or
									(ii)$1,000,000,000,
				in the case of loans valued at more than $100,000,000 but not more than
				$250,000,000.
									(C)Maximum term of
				loan guaranteedThe Secretary shall determine the maximum term of
				a loan guarantee provided under paragraph
				(1).
								;
				(4)in subsection (f)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by inserting and loan guarantees under subsection (d) after
			 (c);
					(B)in paragraph
			 (2)(A), by inserting or loan guarantees under subsection (d)
			 after (c);
					(C)in paragraph
			 (2)(B)—
						(i)by
			 striking and at the end of clause (viii);
						(ii)by
			 striking the period at the end of clause (ix) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(x)The level of local
				ownership.
								;
				and
						(D)by adding at the
			 end the following:
						
							(3)Priority in
				awarding loan guaranteesIn selecting projects to receive loan
				guarantees under subsection (d), the Secretary shall give priority to projects
				based on the criteria set forth in paragraph (2)(B) of this
				subsection.
							;
					(5)in subsection (i),
			 by striking 2007 and inserting 2012; and
				(6)by adding at the
			 end the following new subsections:
					
						(j)Additional
				Funding for Loan GuaranteesOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section—
							(1)$50,000,000 for
				fiscal year 2008;
							(2)$65,000,000 for
				fiscal year 2009;
							(3)$75,000,000 for
				fiscal year 2010;
							(4)$150,000,000 for
				fiscal year 2011; and
							(5)$250,000,000 for
				fiscal year 2012.
							(k)Continuation of
				Operations
							(1)FundingThe
				Secretary shall continue to carry out this section at the rate of operation in
				effect on September 30, 2012, from sums in the Treasury not otherwise
				appropriated, through September 30, 2017.
							(2)AuthorityThe
				program and authorities provided under this section shall continue in force and
				effect through September 30,
				2017.
							.
				503.Biomass Research and
			 Development Act of 2000
				(a)Restatement,
			 Extension, and Increased Funding of ActSection 9008 of the Farm
			 Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat. 486)
			 is amended to read as follows:
					
						9008.Biomass
				Research and Development Act of 2000
							(a)Short
				titleThis section may be
				cited as the Biomass Research and
				Development Act of 2000.
							(b)FindingsCongress
				finds that—
								(1)conversion of
				biomass into biobased industrial products offers outstanding potential for
				benefit to the national interest through—
									(A)improved strategic
				security and balance of payments;
									(B)healthier rural
				economies;
									(C)improved
				environmental quality;
									(D)near-zero net
				greenhouse gas emissions;
									(E)technology export;
				and
									(F)sustainable
				resource supply;
									(2)the key technical
				challenges to be overcome in order for biobased industrial products to be
				cost-competitive are finding new technology and reducing the cost of technology
				for converting biomass into desired biobased industrial products;
								(3)biobased fuels have
				the clear potential to be sustainable, low cost, and high performance fuels
				that are compatible with both current and future transportation systems and
				provide near-zero net greenhouse gas emissions;
								(4)biobased chemicals
				have the clear potential for environmentally benign product life cycles;
								(5)biobased power
				can—
									(A)provide
				environmental benefits;
									(B)promote rural
				economic development; and
									(C)diversify energy
				resource options;
									(6)many biomass
				feedstocks suitable for industrial processing show the clear potential for
				sustainable production, in some cases resulting in improved soil fertility and
				carbon sequestration;
								(7)(A)grain processing mills
				are biorefineries that produce a diversity of useful food, chemical, feed, and
				fuel products; and
									(B)technologies that result in further
				diversification of the range of value-added biobased industrial products can
				meet a key need for the grain processing industry;
									(8)(A)cellulosic feedstocks
				are attractive because of their low cost and widespread availability;
				and
									(B)research resulting in cost-effective
				technology to overcome the recalcitrance of cellulosic biomass would allow
				biorefineries to produce fuels and bulk chemicals on a very large scale, with a
				commensurately large realization of the benefit described in paragraph
				(1);
									(9)research into the
				fundamentals to understand important mechanisms of biomass conversion can be
				expected to accelerate the application and advancement of biomass processing
				technology by—
									(A)increasing the
				confidence and speed with which new technologies can be scaled up; and
									(B)giving rise to
				processing innovations based on new knowledge;
									(10)the added utility
				of biobased industrial products developed through improvements in processing
				technology would encourage the design of feedstocks that would meet future
				needs more effectively;
								(11)the creation of
				value-added biobased industrial products would create new jobs in construction,
				manufacturing, and distribution, as well as new higher-valued exports of
				products and technology;
								(12)(A)because of the relatively
				short-term time horizon characteristic of private sector investments, and
				because many benefits of biomass processing are in the national interest, it is
				appropriate for the Federal Government to provide precommercial investment in
				fundamental research and research-driven innovation in the biomass processing
				area; and
									(B)such an investment would provide a
				valuable complement to ongoing and past governmental support in the biomass
				processing area; and
									(13)several prominent
				studies, including studies by the President's Committee of Advisors on Science
				and Technology and the National Research Council—
									(A)support the
				potential for large research-driven advances in technologies for production of
				biobased industrial products as well as associated benefits; and
									(B)document the need
				for a focused, integrated, and innovation-driven research effort to provide the
				appropriate progress in a timely manner.
									(c)DefinitionsIn
				this section:
								(1)Advisory
				committeeThe term Advisory Committee means the
				Biomass Research and Development Technical Advisory Committee established by
				this section.
								(2)Biobased
				fuelThe term biobased fuel means any transportation
				or heating fuel produced from biomass.
								(3)Biobased
				productThe term biobased product means an
				industrial product (including chemicals, materials, and polymers) produced from
				biomass, or a commercial or industrial product (including animal feed and
				electric power) derived in connection with the conversion of biomass to
				fuel.
								(4)BiomassThe
				term biomass means any organic matter that is available on a
				renewable or recurring basis, including agricultural crops and trees, wood and
				wood wastes and residues, plants (including aquatic plants), grasses, residues,
				fibers, and animal wastes, municipal wastes, and other waste materials.
								(5)BoardThe
				term Board means the Biomass Research and Development Board
				established by this section.
								(6)DemonstrationThe
				term demonstration means demonstration of technology in a pilot
				plant or semi-works scale facility.
								(7)InitiativeThe
				term Initiative means the Biomass Research and Development
				Initiative established under this section.
								(8)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1002(a)).
								(9)National
				laboratoryThe term National Laboratory has the
				meaning given that term in section 2 of the Energy Policy Act of 2005.
								(10)Point of
				contactThe term point of contact means a point of
				contact designated under this section.
								(d)Cooperation and
				coordination in biomass research and development
								(1)In
				generalThe Secretary of
				Agriculture and the Secretary of Energy shall cooperate with respect to, and
				coordinate, policies and procedures that promote research and development
				leading to the production of biobased fuels and biobased products.
								(2)Points of
				Contact
									(A)In
				generalTo coordinate
				research and development programs and activities relating to biobased fuels and
				biobased products that are carried out by their respective Departments—
										(i)the Secretary of Agriculture shall
				designate, as the point of contact for the Department of Agriculture, an
				officer of the Department of Agriculture appointed by the President to a
				position in the Department before the date of the designation, by and with the
				advice and consent of the Senate; and
										(ii)the Secretary of
				Energy shall designate, as the point of contact for the Department of Energy,
				an officer of the Department of Energy appointed by the President to a position
				in the Department before the date of the designation, by and with the advice
				and consent of the Senate.
										(B)DutiesThe points of contact shall jointly—
										(i)assist in
				arranging interlaboratory and site-specific supplemental agreements for
				research and development projects relating to biobased fuels and biobased
				products;
										(ii)serve as
				cochairpersons of the Board;
										(iii)administer the
				Initiative; and
										(iv)respond in
				writing to each recommendation of the Advisory Committee made under subsection
				(f).
										(e)Biomass research
				and development board
								(1)EstablishmentThere
				is established the Biomass Research and Development Board, which shall
				supersede the Interagency Council on Biobased Products and Bioenergy
				established by Executive Order No. 13134, to coordinate programs within and
				among departments and agencies of the Federal Government for the purpose of
				promoting the use of biobased fuels and biobased products by—
									(A)maximizing the
				benefits deriving from Federal grants and assistance; and
									(B)bringing coherence
				to Federal strategic planning.
									(2)MembershipThe
				Board shall consist of—
									(A)the point of
				contact of the Department of Energy designated under subsection (d), who shall
				serve as cochairperson of the Board;
									(B)the point of
				contact of the Department of Agriculture designated under subsection (d), who
				shall serve as cochairperson of the Board;
									(C)a senior officer
				of each of the Department of the Interior, the Environmental Protection Agency,
				the National Science Foundation, and the Office of Science and Technology
				Policy, each of whom shall—
										(i)be
				appointed by the head of the respective agency; and
										(ii)have a rank that
				is equivalent to the rank of the points of contact; and
										(D)at the option of
				the Secretary of Agriculture and the Secretary of Energy, other members
				appointed by the Secretaries (after consultation with the members described in
				subparagraphs (A) through (C)).
									(3)DutiesThe
				Board shall—
									(A)coordinate
				research and development activities relating to biobased fuels and biobased
				products—
										(i)between the
				Department of Agriculture and the Department of Energy; and
										(ii)with other
				departments and agencies of the Federal Government;
										(B)provide
				recommendations to the points of contact concerning administration of this
				title;
									(C)ensure
				that—
										(i)solicitations are
				open and competitive with awards made annually; and
										(ii)objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest; and
										(D)ensure that the
				panel of scientific and technical peers assembled under subsection (g) to
				review proposals is composed predominantly of independent experts selected from
				outside the Departments of Agriculture and Energy.
									(4)FundingEach
				agency represented on the Board is encouraged to provide funds for any purpose
				under this section.
								(5)MeetingsThe
				Board shall meet at least quarterly to enable the Board to carry out the duties
				of the Board under paragraph (3).
								(f)Biomass research
				and development technical advisory committee
								(1)EstablishmentThere
				is established the Biomass Research and Development Technical Advisory
				Committee, which shall supersede the Advisory Committee on Biobased Products
				and Bioenergy established by Executive Order No. 13134—
									(A)to advise the
				Secretary of Energy, the Secretary of Agriculture, and the points of contact
				concerning—
										(i)the technical
				focus and direction of requests for proposals issued under the Initiative;
				and
										(ii)procedures for
				reviewing and evaluating the proposals;
										(B)to facilitate
				consultations and partnerships among Federal and State agencies, agricultural
				producers, industry, consumers, the research community, and other interested
				groups to carry out program activities relating to the Initiative; and
									(C)to evaluate and
				perform strategic planning on program activities relating to the
				Initiative.
									(2)Membership
									(A)In
				generalThe Advisory Committee shall consist of—
										(i)an
				individual affiliated with the biofuels industry;
										(ii)an individual
				affiliated with the biobased industrial and commercial products
				industry;
										(iii)an individual
				affiliated with an institution of higher education who has expertise in
				biobased fuels and biobased products;
										(iv)two prominent
				engineers or scientists from government or academia who have expertise in
				biobased fuels and biobased products;
										(v)an
				individual affiliated with a commodity trade association;
										(vi)2
				individuals affiliated with an environmental or conservation
				organization;
										(vii)an individual
				associated with State government who has expertise in biobased fuels and
				biobased products;
										(viii)an individual
				with expertise in energy and environmental analysis;
										(ix)an individual
				with expertise in the economics of biobased fuels and biobased products;
										(x)an
				individual with expertise in agricultural economics;
										(xi)an individual
				with expertise in agronomy, crop science, or soil science; and
										(xii)at the option of
				the points of contact, other members.
										(B)AppointmentThe
				members of the Advisory Committee shall be appointed by the points of
				contact.
									(3)DutiesThe
				Advisory Committee shall—
									(A)advise the points
				of contact with respect to the Initiative; and
									(B)evaluate whether,
				and make recommendations in writing to the Board to ensure that—
										(i)funds authorized for
				the Initiative are distributed and used in a manner that is consistent with the
				objectives, purposes, and considerations of the Initiative;
										(ii)solicitations are
				open and competitive with awards made annually and that objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest;
										(iii)the points of
				contact are funding proposals under this title that are selected on the basis
				of merit, as determined by an independent panel of scientific and technical
				peers predominantly from outside the Departments of Agriculture and Energy;
				and
										(iv)activities under
				this section are carried out in accordance with this section.
										(4)CoordinationTo
				avoid duplication of effort, the Advisory Committee shall coordinate its
				activities with those of other Federal advisory committees working in related
				areas.
								(5)MeetingsThe
				Advisory Committee shall meet at least quarterly to enable the Advisory
				Committee to carry out the duties of the Advisory Committee.
								(6)TermsMembers
				of the Advisory Committee shall be appointed for a term of 3 years, except
				that—
									(A)one-third of the
				members initially appointed shall be appointed for a term of 1 year; and
									(B)one-third of the
				members initially appointed shall be appointed for a term of 2 years.
									(g)Biomass research
				and development initiative
								(1)In
				GeneralThe Secretary of Agriculture and the Secretary of Energy,
				acting through their respective points of contact and in consultation with the
				Board, shall establish and carry out a Biomass Research and Development
				Initiative under which competitively awarded grants, contracts, and financial
				assistance are provided to, or entered into with, eligible entities to carry
				out research on, and development and demonstration of, biobased fuels and
				biobased products, and the methods, practices and technologies, for their
				production.
								(2)ObjectivesThe
				objectives of the Initiative are to develop—
									(A)technologies and
				processes necessary for abundant commercial production of biobased fuels at
				prices competitive with fossil fuels;
									(B)high-value
				biobased products—
										(i)to
				enhance the economic viability of biobased fuels and power;
										(ii)as substitutes
				for petroleum-based feedstocks and products; and
										(iii)to enhance the
				value of coproducts arise from such technologies and processes; and
										(C)a diversity of
				sustainable domestic sources of biomass for conversion to biobased fuels and
				biobased products.
									(3)PurposesThe
				purposes of the Initiative are—
									(A)to increase the
				energy security of the United States;
									(B)to create jobs and
				enhance the economic development of the rural economy;
									(C)to enhance the
				environment and public health; and
									(D)to diversify
				markets for raw agricultural and forestry products.
									(4)Technical
				AreasTo advance the objectives and purposes of the Initiative,
				the Secretary of Agriculture and the Secretary of Energy, in consultation with
				the Administrator of the Environmental Protection Agency and heads of other
				appropriate departments and agencies (referred to in this subsection as the
				Secretaries), shall direct research, development, and commercial
				applications toward—
									(A)feedstocks and
				feedstock systems relevant to production of raw materials for conversion to
				biobased fuels and biobased products, including—
										(i)development of
				advanced and dedicated crops and other biomass sources with desired features,
				including enhanced productivity, broader site range, low requirements for
				chemical inputs, and enhanced processing;
										(ii)advanced crop
				production methods to achieve the features described in clause (i);
										(iii)feedstock
				harvest, handling, transport, and storage;
										(iv)strategies for
				integrating feedstock production into existing managed land; and
										(v)improving the
				value and quality of coproducts, including materials used for animal
				feeding;
										(B)overcoming
				recalcitrance of cellulosic biomass through developing technologies for
				converting cellulosic biomass into intermediates that can subsequently be
				converted into biobased fuels and biobased products, including—
										(i)pretreatment in
				combination with enzymatic or microbial hydrolysis;
										(ii)thermochemical
				approaches, including gasification and pyrolysis; and
										(iii)self-processing crops that express enzymes
				capable of degrading cellulosic biomass;
										(C)product
				diversification through technologies relevant to production of a range of
				biobased products (including chemicals, animal feeds, and cogenerated power)
				that eventually can increase the feasibility of fuel production in a
				biorefinery, including—
										(i)catalytic
				processing, including thermochemical fuel production;
										(ii)metabolic
				engineering, enzyme engineering, and fermentation systems for biological
				production of desired products, coproducts, or cogeneration of power;
										(iii)product
				recovery;
										(iv)power production
				technologies;
										(v)integration into
				existing biomass processing facilities, including starch ethanol plants, sugar
				processing or refining plants, paper mills, and power plants; and
										(vi)enhancement of
				products and coproducts, including dried distillers grains (including
				substantially elevated starch content, increased oil content, improved fatty
				acid profiles, and improved resistance to mold and mycotoxins;
										(D)analysis that
				provides strategic guidance for the application of biomass technologies in
				accordance with realization of improved sustainability and environmental
				quality, cost effectiveness, security, and rural economic development, usually
				featuring system-wide approaches;
									(E)the improvement
				and development of analytical tools to facilitate the analysis of life-cycle
				energy and greenhouse gas emissions, including emissions related to direct and
				indirect land use changes, attributable to all potential biofuel feedstocks and
				production processes; and
									(F)the systematic
				evaluation of the impact of expanded biofuel production on the environment,
				including forest lands, and on the food supply for humans and animals.
									(5)Additional
				ConsiderationsWithin the technical areas described in paragraph
				(4), and in addition to advancing the purposes described in paragraph (3) and
				the objectives described in paragraph (2), the Secretaries shall support
				research and development—
									(A)to create
				continuously expanding opportunities for participants in existing biofuels
				production by seeking synergies and continuity with current technologies and
				practices, such as improvements in dried distillers grains as a bridge
				feedstock;
									(B)to maximize the
				environmental, economic, and social benefits of production of biobased fuels
				and biobased products on a large scale through life-cycle economic and
				environmental analysis and other means;
									(C)to assess the
				potential of Federal land and land management programs as feedstock resources
				for biobased fuels and biobased products, consistent with the integrity of soil
				and water resources and with other environmental considerations; and
									(D)to facilitate
				small-scale production, local, and on-farm use of biofuels, including the
				development of small-scale gasification technologies for production of biofuel
				from cellulosic feedstocks.
									(6)Eligible
				EntitiesTo be eligible for a grant, contract, or assistance
				under this subsection, an applicant shall be—
									(A)an institution of
				higher education;
									(B)a National
				Laboratory;
									(C)a Federal research
				agency;
									(D)a State research
				agency;
									(E)a private sector
				entity;
									(F)a nonprofit
				organization; or
									(G)a consortium of
				two or more entities described in subparagraphs (A) through (F).
									(7)Administration
									(A)In
				generalAfter consultation with the Board, the points of contact
				shall—
										(i)publish annually
				one or more joint requests for proposals for grants, contracts, and assistance
				under this subsection;
										(ii)require that
				grants, contracts, and assistance under this section be awarded competitively,
				on the basis of merit, after the establishment of procedures that provide for
				scientific peer review by an independent panel of scientific and technical
				peers; and
										(iii)give some
				preference to applications that—
											(I)involve a
				consortia of experts from multiple institutions;
											(II)encourage the
				integration of disciplines and application of the best technical resources;
				and
											(III)increase the
				geographic diversity of demonstration projects.
											(B)Distribution of
				funding by technical areaOf the funds authorized to be
				appropriated for activities described in this subsection, funds shall be
				distributed for each of fiscal years 2007 through 2012 so as to achieve an
				approximate distribution of—
										(i)20
				percent of the funds to carry out activities for feedstock production under
				paragraph (4)(A);
										(ii)45 percent of the funds to carry out
				activities for overcoming recalcitrance of cellulosic biomass under paragraph
				(4)(B), of which not less than 10 percent shall be used for activities referred
				to in each clause of paragraph (4)(B);
										(iii)30 percent of
				the funds to carry out activities for product diversification under paragraph
				(4)(C); and
										(iv)5
				percent of the funds to carry out activities for strategic guidance under
				paragraph (4)(D).
										(C)Distribution of
				funding within each technical areaWithin each technical area
				described in subparagraphs (A) through (C) of paragraph (4), funds shall be
				distributed for each of fiscal years 2007 through 2012 so as to achieve an
				approximate distribution of—
										(i)15
				percent of the funds for applied fundamentals;
										(ii)35 percent of the
				funds for innovation; and
										(iii)50 percent of
				the funds for demonstration and commercial applications.
										(D)Matching
				funds
										(i)In
				generalA minimum 20 percent funding match shall be required for
				demonstration projects under this section.
										(ii)Commercial
				applicationsA minimum of 50 percent funding match shall be
				required for commercial application projects under this section.
										(E)Technology and
				information transfer to agricultural usersThe Administrator of
				the Cooperative State Research, Education, and Extension Service and the Chief
				of the Natural Resources Conservation Service shall ensure that applicable
				research results and technologies from the Initiative are adapted, made
				available, and disseminated through those services, as appropriate.
									(h)Administrative
				support and funds
								(1)In
				GeneralTo the extent administrative support and funds are not
				provided by other agencies under paragraph (2)(b), the Secretary of Energy and
				the Secretary of Agriculture may provide such administrative support and funds
				of the Department of Energy and the Department of Agriculture to the Board and
				the Advisory Committee as are necessary to enable the Board and the Advisory
				Committee to carry out their duties under this section.
								(2)Other
				AgenciesThe heads of the agencies referred to in subsection
				(e)(2)(C), and the other members appointed under subsection (e)(2)(D), may, and
				are encouraged to, provide administrative support and funds of their respective
				agencies to the Board and the Advisory Committee.
								(3)LimitationNot
				more than 4 percent of the amount appropriated for each fiscal year under
				subsection (g)(6) may be used to pay the administrative costs of carrying out
				this section.
								(i)Reports
								(1)Annual
				ReportsFor each fiscal year for which funds are made available
				to carry out this section, the Secretary of Energy and the Secretary of
				Agriculture shall jointly submit to Congress a detailed report on—
									(A)the status and
				progress of the Initiative, including a report from the Advisory Committee on
				whether funds appropriated for the Initiative have been distributed and used in
				a manner that—
										(i)is
				consistent with the objectives, purposes, and additional considerations
				described in paragraphs (2) through (5) of subsection (g);
										(ii)uses the set of criteria established in the
				initial report submitted under title III of the Agricultural Risk Protection
				Act of 2000;
										(iii)achieves the
				distribution of funds described in subparagraphs (B) and (C) of subsection
				(g)(7); and
										(iv)takes into
				account any recommendations that have been made by the Advisory
				Committee;
										(B)the general status
				of cooperation and research and development efforts carried out at each agency
				with respect to biobased fuels and biobased products, including a report from
				the Advisory Committee on whether the points of contact are funding proposals
				that are selected under subsection (g)(3)(B)(iii); and
									(C)the plans of the
				Secretary of Energy and the Secretary of Agriculture for addressing concerns
				raised in the report, including concerns raised by the Advisory
				Committee.
									(2)UpdatesThe
				Secretary and the Secretary of Energy shall update the Vision and Roadmap
				documents prepared for Federal biomass research and development
				activities.
								(3)Management
				planThe Secretary shall every five years, in consultation with
				the Secretary of Energy, submit to Congress a detailed management plan for the
				implementation of this section. The management plan shall include—
									(A)consideration of
				the contribution of the section towards achieving the objectives referred to in
				paragraphs (2) and (3) of subsection (g) and in achieving the goals of the
				biomass program of the Department of Energy;
									(B)consideration of
				input solicited from the Advisory Committee, State, and private sources;
				and
									(C)specific and
				quantifiable near and long-term goals.
									(j)Funding
								(1)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary of Agriculture shall make available
				to carry out this section—
									(A)$35,000,000 for
				fiscal year 2008;
									(B)$60,000,000 for
				fiscal year 2009;
									(C)$75,000,000 for
				fiscal year 2010;
									(D)$100,000,000 for
				fiscal year 2011; and
									(E)$150,000,000 for
				fiscal year 2012.
									(2)Additional
				fundingIn addition to amounts transferred under paragraph (1),
				there are authorized to be appropriated to carry out this section $200,000,000
				for each of fiscal years 2006 through
				2015.
								.
				(b)RepealTitle
			 III of the Agricultural Risk Protection Act of 2000 (Public Law 106–224; 7
			 U.S.C. 8601 et seq.) is hereby repealed.
				(c)Management plan
			 submission dateThe first management plan required to be
			 submitted under section 9008(i)(3) of the Biomass Research and Development Act
			 of 2000, as added by subsection (a), shall be submitted not later than 180 days
			 after the date of the enactment of this Act.
				504.Forest bioenergy
			 research programTitle IX of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 further amended by adding at the end the following new section:
				
					9013.Forest
				bioenergy research program
						(a)In
				GeneralThe Secretary of Agriculture, working through the Forest
				Service, in cooperation with other Federal agencies, land grant colleges and
				universities, and private entities, shall conduct a competitive research and
				development program to encourage new forest-to-energy technologies. The
				Secretary may use grants, cooperative agreements, and other methods to partner
				with cooperating entities on projects that the Secretary determines shall best
				promote new forest-to-energy technologies.
						(b)Priority for
				Project SelectionThe Secretary shall give priority to projects
				that—
							(1)develop technology
				and techniques to use low value forest materials, such as byproducts of forest
				health treatments and hazardous fuel reduction, for the production of
				energy;
							(2)develop processes
				for the conversion of cellulosic forest materials that integrate production of
				energy into existing manufacturing steams or in integrated forest
				biorefineries;
							(3)develop new
				transportation fuels that use forest materials as a feedstock for the
				production of such fuels; or
							(4)improve the of
				growth and yield of trees for the purpose of renewable energy and other forest
				product use.
							(c)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary of Agriculture
				shall make available to carry out this section—
							(1)$4,000,000 for
				fiscal year 2008;
							(2)$6,000,000 for
				fiscal year 2009;
							(3)$7,000,000 for
				fiscal year 2010;
							(4)$9,000,000 for
				fiscal year 2011; and
							(5)$10,000,000 for
				fiscal year
				2012.
							.
			505.Early action
			 renewable fuel marketing
				(a)AdministrationSection 211(o)(5) of the Clean Air Act (as
			 amended by by Public Law 110–140) is amended by adding the following new
			 subparagraph at the end thereof:
					
						(E)Use of early
				renewable fuel credits for advanced biofuelAny person who generates credits for
				renewable fuel that exceed it annual obligation for renewable fuel and its
				obligation for renewable fuel during the 12 month period specified in
				subparagraph (C) may retain such credits and use the credits (on a volume
				equivalent basis) for the purpose of complying with such person’s obligation
				under paragraph (2) with respect to advanced biofuel in any future year
				(notwithstanding the 12-month limitation referred to in subparagraph
				(C)).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2009.
				VIAlternative
			 Vehicle Fuels
			601.Credit for plug-in
			 hybrid vehicles
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits), as amended by this Act, is amended by adding at the end the
			 following new section:
					
						30E.Plug-in hybrid
				vehicles
							(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the cost of any qualified plug-in hybrid vehicle placed in
				service by the taxpayer during the taxable year.
							(b)Limitations
								(1)Limitation per
				vehicleThe amount of the credit allowed under subsection (a) for
				any vehicle shall not exceed the sum of—
									(A)$4,000 in the case of a plug-in electric
				drive vehicle with 4kWh traction battery, and
									(B)$250 for each additional kWh of traction
				battery capacity of such vehicle as exceeds 4 kWh but does not exceed 50
				kWh.
									(2)Application with
				other credits
									(A)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this paragraph) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(B)Personal
				creditsThe credit allowed by subsection (a) for any taxable year
				shall not exceed the excess (if any) of—
										(i)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
										(ii)the sum of the
				credits allowable under subpart A and subpart B (other than this
				section).
										(c)Qualified plug-In
				hybrid vehicleFor purposes of this section—
								(1)In
				generalThe term
				qualified plug-in hybrid vehicle means a motor vehicle (as defined
				in section 30(c)(2))—
									(A)the original use
				of which commences with the taxpayer,
									(B)which is acquired
				for use or lease by the taxpayer and not for resale,
									(C)which is made by a
				manufacturer,
									(D)which has received a certificate of
				conformity under the Clean Air Act, and
									(E)which has not less than 2 onboard sources
				of stored energy, different in character from each other, from which to draw
				propulsion energy, where—
										(i)at
				least 1 of such sources is energized by plugging into an external source of
				electric power, and
										(ii)at least 1 of such sources is energized
				from an internal combustion engine, fuel cell, or other means, and such
				source—
											(I)is utilized to
				provide mechanical propulsion to the vehicle, or
											(II)is used to recharge the battery as an
				on-board recharging system that is used to maintain charge to the
				battery.
											(2)ExceptionThe term qualified plug-in hybrid
				vehicle shall not include any vehicle which is not a passenger
				automobile or light truck if such vehicle has a gross vehicle weight rating of
				less than 8,500 pounds.
								(3)Other
				termsThe terms “automobile”,
				“passenger automobile”, “light truck”, and “manufacturer” have the meanings
				given such terms in regulations prescribed by the Administrator of the
				Environmental Protection Agency for purposes of the administration of title II
				of the Clean Air Act (42 U.S.C. 7521 et seq.).
								(4)kWh
				traction battery capacityThe
				term kWh traction battery capacity means the size of an electro
				chemical storage device, expressed in kWh, as measured from a 100 percent state
				of charge to 0 percent state of charge.
								(d)Special
				rules
								(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (b)(2)).
								(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
								(4)Denial of double
				benefitNo credit shall be
				allowed under this section with respect to a vehicle if a credit or deduction
				is allowed with respect to such vehicle under any other provision of this
				title.
								(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
								(6)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this section.
								(e)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2014.
							.
				(b)Plug-in hybrid
			 vehicles not counted toward limitation on number of new qualified hybrid
			 vehicles eligible for 30B
			 creditSection 30B(f)(5) of such Code (defining
			 qualified vehicle) is amended by adding at the end the following new sentence:
			 Such term shall not include a qualified plug-in hybrid vehicle (as
			 defined in section 30E(c))..
				(c)Credit made part
			 of general business creditSection 38(b) of such Code, as amended by
			 this Act, is amended by striking ‘‘and’’ at the end of paragraph (31), by
			 striking the period at the end of paragraph (32) and inserting ‘‘, plus’’, and
			 by adding at the end the following new paragraph:
					
						(33)the portion of the plug-in hybrid vehicle
				credit to which section 30E(b)(2)(A)
				applies.
						.
				(d)Conforming
			 amendmentSection 6501(m) of such Code is amended by inserting
			 30E(d)(5), after 30D(e)(5),.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				602.Use of
			 creditsSection 312(b) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13220(b)) is amended—
				(1)by striking
			 (b) Use of
			 credits.— and all that follows through At the
			 request and inserting (b)
			 Use of
			 credits.—At the request; and
				(2)by striking
			 paragraph (2).
				VIIOffshore oil and
			 gas leasing
			701.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore
			 leasing
				(a)Prohibitions on
			 expendituresAll provisions
			 of Federal law that prohibit the expenditure of appropriated funds to conduct
			 oil or natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect with respect to such
			 activities.
				(b)Revocation
			 withdrawalsAll withdrawals of Federal submerged lands of the
			 Outer Continental Shelf from leasing, including withdrawals by the President
			 under the authority of section 12(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, oil and natural gas.
				702.Outer
			 Continental Shelf leasing programThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by inserting after section 9 the
			 following:
				
					10.Moratoria area
				and State approval requirement with respect to oil and natural gas
				leasing
						(a)Buffer
				zoneThe Secretary may not
				grant any oil or natural gas lease for any area of the outer Continental Shelf
				that is located within 25 miles of the coastline of a State.
						(b)State approval
				requirement
							(1)In
				generalThe Secretary may not
				issue any lease authorizing exploration for, or development of, natural gas in
				any area of the outer Continental Shelf that is located within 50 miles of the
				coastline of a State unless the State has enacted a law approving of the
				issuance of such leases by the Secretary.
							(2)State approval
				permanentRepeal of such a law by a State shall have no effect
				for purposes of paragraph (1).
							(c)State
				disapproval authority
							(1)In
				generalThe Secretary may not issue any lease authorizing
				exploration for, or development of, oil or natural gas in any area of the outer
				Continental Shelf that is located more than 50 miles and less than 100 miles
				from the coastline of a State if the State has enacted a law disapproving of
				the issuance of such leases by the Secretary.
							(2)Requirements for
				State lawA law enacted by a State for purposes of paragraph
				(1)—
								(A)shall have no force
				or effect for purposes of paragraph (1) unless first enacted by the State
				within the one-year period beginning on the date of the enactment of the
				National Environment and Energy Development
				Act; and
								(B)shall have no force
				or effect for purposes of paragraph (1) after the end of the 2-year period
				beginning on the date it first takes effect, unless the State, in the 2-year
				period preceding the application of the law for purposes of paragraph (1),
				enacted legislation extending the effectiveness of the
				law.
								.
			703.Sharing of
			 revenues
				(a)In
			 generalSection 8(g) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended—
					(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
					(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
					(3)by inserting after
			 paragraph (5) the following:
						
							(6)Bonus bids and
				royalties under qualified oil and gas leases
								(A)New oil and gas
				leasesOf amounts received by the United States as bonus bids and
				royalties under any qualified oil or gas lease on submerged lands that are
				located within the seaward boundaries of a State established under section
				4(a)(2)(A)—
									(i)37.5 percent shall
				be paid to the States that are producing States with respect to those submerged
				lands; and
									(ii)the remainder shall be transferred to the
				American-Made Energy Trust Fund established by section 9511 of the Internal
				Revenue Code of 1986.
									(B)Leased tract
				that lies partially within the seaward boundaries of a StateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A) with respect to such State shall be a percentage of
				the total amounts of bonus bids and royalties from such tract that is
				equivalent to the total percentage of surface acreage of the tract that lies
				within such seaward boundaries.
								(C)Use of payments
				to StatesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
									(i)Education.
									(ii)Transportation.
									(iii)Reducing
				taxes.
									(iv)Coastal and
				environmental restoration.
									(v)Energy
				infrastructure and projects.
									(vi)State seismic
				monitoring programs.
									(vii)Alternative
				energy development.
									(viii)Energy
				efficiency and conservation.
									(ix)Hurricane and
				natural disaster insurance programs.
									(x)Any other purpose
				determined by State law.
									(D)DefinitionsIn
				this paragraph:
									(i)Adjacent
				StateThe term adjacent
				State means, with respect to any program, plan, lease sale, leased tract
				or other activity, proposed, conducted, or approved pursuant to the provisions
				of this Act, any State the laws of which are declared, pursuant to section
				4(a)(2), to be the law of the United States for the portion of the outer
				Continental Shelf on which such program, plan, lease sale, leased tract, or
				activity appertains or is, or is proposed to be, conducted.
									(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
									(iii)Producing
				stateThe term producing State means an Adjacent
				State having an adjacent zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
									(iv)StateThe
				term State includes Puerto Rico and the other Territories of the
				United States.
									(v)Qualified gas
				leaseThe term qualified oil or gas lease means a
				lease under this Act granted after the date of the enactment of the
				National Environment and Energy Development
				Act that authorizes development and production of oil or natural
				gas and associated condensate.
									(E)ApplicationThis paragraph shall apply to bonus bids
				and royalties received by the United States after September 30, 2007.
								(7)Maintenance of
				effort by StatesThe Secretary of the Interior shall ensure that
				financial assistance provided to a State for any purpose with amounts made
				available under this subsection supplement, and do not replace, the amounts
				expended by the State for that purpose before the date of the enactment of this
				paragraph.
							.
					(b)Establishment of
			 State seaward boundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
				VIIIIncreasing
			 nuclear generated electric energy
			801.Increasing
			 nuclear generated electric energyNotwithstanding any other provision of law,
			 the President is authorized to take such steps as are necessary to increase the
			 share of electricity generated from nuclear power to 40 percent of the total
			 domestic generation by the year 2050.
			
